December 12, 1949

Hon. James H. fsoom               0pinlon   Ho* v-961.
Couut$ Attorney
Allgalf.aa county                 Ben The aatborlty    of a sub-
m.fkin,9 !&%9s                        division  of a county to
                                      hold an election    to m-
                                      peal In that subdlviariou
                                      a stook law prevlollrrly
                                      voted by the oomaty as
Dear sir:                             B whole.
          Beferfmoe is made to yollp remeat request           wh+h
ruwus in part aa r01>0w8:
            “This County reoently held an eleotlo&
      under.the provlelon   of mtiale 6954 whlah re-
      malted in favor of the stook law, prohibiting
      ip rtmting et large of the aattfle ,namyi there-
        .
            :“The qwetion     now arises   a8 to whether
     any 8ubdLvlsion of the aounty la entitled           to
     call an election      to re’ al the Uiw in that
     siibdltision.      Article i!?963 prov#es~for    the
     repeal OS the law throughout the whble County,
     but the statute la vague and indefinite          a8 to
     wlpther only one of the subdivision          o? the
     !$dunm~~y vote to repeal the ~I@? In-that sub-
       f         0 Therefore our qwatibh       td this:
              "After 8 County; ‘6~ 8 wkzuh, has voted
            ’ in favor of prohibiting  @took from run-
              ning sf large under the term8 of Arti-
              ale 6954, oan one aubditir~on   of the
              County hold an eleatlon  to repeal the
              law in that subdivision  under the terms
              of Artiale 6963.’
           The stock law reiative  to pPohibZtfng horses,
mules, jaoka, jennets and oattle   fran running at lame
in oertaiu aountlea was paaaed originally    a8 House Bill
595, Rota 26th Leg., R.S., 1899, Gh.128, p.220, and in-
oluded both Artiales 6954 and 6963, Vernonfa Civfl Stat-
utee.   However there was no provision  in the orfginal
.   .




        Hon. YatmS If. Bloore, page 2     (v-%1)


        Act whereby the stock     law might be repealed in a aubdl-
        vision of’ a county    once It had been adopted in the entire
        0 ountg a
                   Once the stock law     has been adopted in a ooun-
        ty  pursuant to Artlole  6954,    supra, there was no auth-
        ority to hold an election    to   repeal the law in any aub-
        division  of such county until     1903 when the original    Act
        was amended by Senate Bill 8,      Acts 28th Leg., R.S., 1903,
        Ch.71, p.97, so as to provide      for such an eleation.   This
        provlslon   la found in Artiale    6963, V.C.S.,  wZllch pro-
        tides :
                    “Upon the written petition     of two hundred
             freeholders    of any of the above named counties,
             or upon the written petition       of fifty  freehold-
             era of any subdivision     of the above named ooun-
             ties,   if the law be In force in that aubdlvlalon
             only, the commissioners court shall be authorlz-
             ed and required to order an eleotion        on the date
             therein named to determine whether or not said
             law be repealed;    provided,  suoh petition      be elgn-
             ed by at least twenty-four     l’meholdera     from eaah
             justioe   prealnot in suoh oounty.       $ut If this
             Iaw beaomes omrative      over any of the above nam-
             ed oounties,    as Pmsorlbed.    it can in no ease ba
             repealed bs any sUbdlVlsion,       exaeRt bs a two-
               birds laajorlty of the votes cast by the free-
             holders of auoh aountles,.    at an eleatLon held In
             acoordanoe wlth the protis~ons       oi this ahepter.”
             (Emphasis added)
                    Slnae the County of Angelina has adopted the
        8tOOk law under the provisions     of Artiole 6954, It Is our
        opinion that the only way it may be repealed in a subdl-
        vision of suoh oounty is by holding an eleotion         In ooin-
        plianoe with Article     6963. ‘
                                       That  Artiale   provldea   that
        in no oaae oan it be repealed in any subdivision         exoept
        by a two-thirds    majority of the votea caet by the Sree-
        holders o? the oounty . Therefore it ia our opinion that
        under the i’aota presented an eleation      may not be held by
        a subdlvlslon    of the couqty to repeal the stook law in
        said aubdlvision    of the oounty.
                                   SubfKARY
                   After     a oounty as a whole haa adopted
             the stock     law under Article  699,  Vernon18
Hon. James R. Moom,    page 3    (V-961)


     Civil Statutes, an election      iuay not ba oall-
     ed in a subdivision    alone to repeal the law
     in that subdivision.      Art.6963,   V. C. 3.
                                        Pours very truly,
                                     ATTORREY
                                            GRNRBALOF TRXf@


BA:bh:mw
                                     Bykk&       Assistant


                                     APPROVED
                                           ?.U
                                d+
                                     FIRST ASSISTART
                                     ATTOFUQRYGRNRRAL